     Case 1:18-cv-00761-PAE-BCM Document 103 Filed 12/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     12/22/2020
OLUSEYI ADENIJI,
              Plaintiff,                           18-CV-761 (PAE) (BCM)
       -against-                                   ORDER
NEW YORK STATE COMPTROLLER
OFFICE,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

        By letter dated December 21, 2020 (Dkt. No. 102), defendant notes that plaintiff missed
his December 14, 2020 deadline to file opposition papers to defendant's motion for summary
judgment (Dkt. No. 84), and requests that the Court grant its motion as unopposed. In light of
plaintiff's pro se status, the request is DENIED.

       The Court previously granted plaintiff one 30-day extension of the deadline to file his
opposition papers. (Dkt. Nos. 99, 101.) The Court now grants plaintiff a further extension, until
January 8, 2021, to file his papers in opposition to defendant's summary judgment motion. NO
FURTHER EXTENSIONS OF PLAINTIFF'S OPPOSITION DEADLINE WILL BE
GRANTED. Defendant shall file its reply papers, if any, by January 22, 2021.

Dated: New York, New York
       December 22, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
